Citation Nr: 1116514	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative residuals of a duodenal ulcer (dumping syndrome), currently rated 60 percent disabling. 

2.  Entitlement to an increased rating for service-connected residuals of a dislocation of the left elbow, currently rated 20 percent disabling. 

3.  Entitlement to an increased rating for service-connected residuals scar of a status post hernia repair, currently rated 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for residual incisional hernia. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2008 and November 2010, the Veteran had requested that he be afforded a videoconference hearing.  Under these circumstances the case must be returned to the RO to schedule him for a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the earliest available opportunity.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

